Citation Nr: 1610528	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for panic disorder with agoraphobia, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of this appeal, the Veteran's claim has been transferred to the RO located in St. Petersburg, Florida.  

This appeal was processed using VBMS (the Veterans Benefits Management System).

The Veteran requested a hearing in his June 2010 VA Form 9, Substantive Appeal.  The Veteran was scheduled for a hearing in February 2016; however, the Veteran failed to appear and provided no explanation for his failure to appear.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board notes that the Veteran has contended that he is unemployable due to his service-connected disabilities.  (See September 2009 VA examination report and October 2009 statement from the Veteran.)  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the entire period on appeal, the Veteran's panic disorder with agoraphobia symptomatology was most closely approximated by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood as a result of depression, anxiety, hypervigilance, sleep disturbance, isolation, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating, and no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9412 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided notice in an August 2009 letter regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and the Veteran's statements.  

The Board finds that the opinions rendered in regard to the Veteran's panic disorder with agoraphobia are adequate.  In July 2014, the RO made an attempt to assist the Veteran with his claim by affording him another VA examination.  The Veteran was scheduled for a VA examination, and he failed to report.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2015).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The record shows that VA attempted to contact the Veteran via mail and telephone communications but was unsuccessful.  The record shows that the RO attempted to phone the Veteran on four different occasions with no success.  Further, the Board notes that the RO had difficulty contacting the Veteran, but a review of all available information provided to VA and the Veteran's representative indicates that the address used for communications is accurate.  Indeed, this information was also confirmed by the Federal Bureau of Investigation database as the correct address for the Veteran.  The Court has held that VA's duty to assist is not always a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that the RO complied with its duty to assist the Veteran by attempting to provide the Veteran with an updated VA examination for his panic disorder with agoraphobia, and another attempt to provide a VA examination is not warranted.  

As discussed above, the VCAA provisions have been considered and complied with.  The Appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is seeking an increased rating for panic disorder with agoraphobia, rated under Diagnostic Code 9412 and currently evaluated as 50 percent disabling.  

A 50 percent rating is warranted when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Turning to the evidence of record, the Board notes that the Veteran's VA treatment records indicate that the Veteran was seeking mental health treatment in 2009.  In June 2009, the Veteran stated that he had been stressed with school, and was seeking assistance with note-taking.  The Veteran was casually dressed, alert, maintained good eye contact, had a regular rate and rhythm to his speech, and was mildly anxious.  During a July 2009 treatment note, the Veteran indicated that he had a difficult year at Ohio State University, where he was taking classes.  The Veteran required special accommodations for his anxiety and vision, but he had been disappointed with the results.  The Veteran stated that the medications he was taking were helpful.  He reported taking medication "right before class" to help prevent anxiety.  He denied thoughts of harming himself or others.  

The Veteran was afforded an examination in September 2009.  The examiner reviewed the claims file and noted the Veteran's symptoms of anxiety, depression, concentration problems, and nightmares.  The Veteran reported that he felt anxious daily that kept him homebound; he indicated that when he left his house, he felt anxious, irritable, and vulnerable.  He stated that he carried a gun or mace when he left his house; he also reported daily depression, as well as a lack of motivation and an increased appetite.  

On examination, the Veteran was clean, neatly groomed, appropriately dressed, and casually dressed.  He was restless with unremarkable and spontaneous speech; he had a cooperative attitude and a constricted affect.  His mood was anxious and depressed and he exhibited some attention disturbance.  The Veteran was oriented in all spheres and his thought process was unremarkable; the examiner noted, however, that he had preoccupation with one or two topics.  He had no delusions and generally understood the outcome of his behavior.  The examiner noted that the Veteran had average intelligence.  The examiner also noted that the Veteran understood that he has a problem, illustrating good insight.  The Veteran complained of sleep impairment; he stated that he stays up all night and goes to bed between 4:00 am and 6:00 am due to the crime in his area.  He reported sleeping about ten hours.  The Veteran denied hallucinations and did not exhibit any inappropriate behavior.  The Veteran interpreted proverbs appropriately and did not have any obsessive or ritualistic behavior.  The Veteran reported that he was anxious daily, and he stated that he had experienced panic attacks that had decreased in the preceding year.  The examiner noted that the Veteran "mostly" had generalized anxiety.  He reported that his last panic attack had occurred about two months previously.  The Veteran denied homicidal and suicidal thoughts; he had good impulse control, was able to maintain minimum personal hygiene, and there was no problem with activities of daily living.  The Veteran's memory was normal.  

The examiner confirmed the diagnosis of panic disorder with agoraphobia and noted that the Veteran's mental disorder symptoms of anxiety and irritability may contribute to the Veteran's unemployment.  The examiner noted that the Veteran had moderate-to-severe difficulties in social, educational, as well as occupational functioning.  The Veteran reported that he had not been able to maintain employment because he found it difficult to work in a setting where there are a lot of people, as that increased his anxiety.  The examiner noted that the Veteran's panic attacks and agoraphobia caused him to leave work unexpectedly; the work setting made the Veteran feel "too anxious" with too much going on.  The Veteran reported not having contact with his family; he stated that he thought family was "too much work."   The examiner also noted that the Veteran reported symptoms including depression, irritability, and poor tolerance for frustration.  

In October 2009, the Veteran submitted a statement concerning the severity of his condition.  The Veteran stated that he believed that his mental disorder impacts his ability to locate and maintain employment.  The Veteran indicated that he had been terminated from his previous job due to his difficult understanding complex commands and memory problems.  Further, he stated that he was unable to maintain adequate work relationships with his peers and supervisors, which he stated led to the termination of his previous job.  The Veteran also reported a history of difficulties in relationships, and the Veteran indicated that he lacked the "ability to maintain healthy relationships and live in a normal family atmosphere" due to his panic disorder with agoraphobia.  The Veteran stated that he did not have any contact with his family and that he had been living alone, in a small apartment in a high crime area, for over one year.  The Veteran stated that he only left his apartment to buy food and attend school.  He reported that he had panic attacks almost every time that he attempted to attend class, and that he had severe difficulty attending, concentrating, and completing his school work due to his panic disorder.  Thus, the Veteran stated he was on academic probation at the time of his statement.  He stated that if his attendance and grades did not improve, he would be dismissed from the university; he indicated that his panic disorder with agoraphobia had affected "every area" of his life.  

The Veteran went on to state that he gets irritated and angry often and had been involved in at least two physical altercations in the preceding year, which had occurred near his place of residence "randomly."  The Veteran stated that he was easily agitated by noise and common occurrences and "quite prone to violent outbursts."  The Veteran stated that, following the above-described altercations, he began to bring pepper spray with him when he left his apartment and slept with a handgun every night.  He reported continued violent night terrors.  The Veteran further stated that he had lost all interest in daily activities, needs, and interests in the preceding year.  He reported that his agoraphobia had gotten "significantly worse in the past 12 months."  The Veteran stated that he began experiencing severe anxiety when attending classes, and the anticipation of such episodes was so severe that the Veteran stopped attending classes altogether.  The Veteran further stated that in the preceding week, each time he left his apartment his heart rate stated to increase, his face turned red, and he would begin to sweat profusely.  He stated that he felt the "need to escape the situation every time that this happens."  He further reported that this was happening every day.  

The Veteran stated that he often feels hopeless and helpless.  He stated that he had begun to develop skin infections and lost all interest in his personal hygiene.  He also indicated that he went "for weeks" over the past year without bathing or leaving his apartment.  He indicated that he had no motivation to complete daily activities.  

In July 2014, VA scheduled the Veteran for an examination regarding the current severity of his panic disorder with agoraphobia.  Unfortunately, the notification was deemed undelivered.  However, as discussed above, VA has utilized the address that was most recently provided by the Veteran, and has been confirmed by the Veteran's representative and the FBI database.  Since VA took appropriate efforts to schedule the Veteran for this examination, including placing four phone calls to the only telephone number on record, the Board finds that VA met its duty to assist.  

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's panic disorder with agoraphobia has most nearly approximated a 70 percent rating and no higher.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, family, and social relations, thinking, and mood.

The Board notes that, throughout the course of the appeal, the Veteran has had significant problems related to his mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  Indeed, the evidence shows that the Veteran's panic disorder with agoraphobia manifests such that he has severe panic attacks regarding socializing and leaving his home.  The symptoms have also included night terrors and sleep disturbance, hyperarousal, and isolating behavior.  The Veteran has reported that he only left his small apartment to get food and go to class, and even in completing those tasks, the Veteran described experiencing severe panic attacks.  As such, the Board finds that the Veteran's long-reported mood disturbances rise to the level of "near continuous" as required for a 70 percent rating.  The frequency and duration of these symptoms affecting his mood have been consistently described throughout the period on appeal.  However, given the relatively moderate impact on the Veteran's functioning, the Board finds that the mood disturbances have not been shown to be so severe as to completely prevent the Veteran from functioning. The Board notes that throughout his appeal, the Veteran has not stated, and the evidence does not show, that he was completely unable to perform activities for daily living as would be required for a 100 percent rating.  Therefore, while the Veteran's disturbances in mood resulting from his panic disorder with agoraphobia are severely disabling and have existed for the entire period on appeal, they do not rise to the level of a 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Board notes that while the Veteran's thought processes have generally been described as normal, the September 2009 examiner found that the Veteran seemed preoccupied with one or two topics on examination.  The examiner noted and the Veteran described having poor concentration, but his memory function appeared relatively normal throughout the appeal period.  The Board notes that, although they were not noted during the September 2009 examination report, the Veteran indicated in his October 2009 statement that he had been involved in two altercations in the preceding year.  He further indicated that he was often frustrated, which resulted in difficulties with his peers and supervisors.  Taking into account the severity of these symptoms and the effect that they have on the Veteran's thoughts and judgment, as well as their nature, frequency, and duration, the Board finds that the impairment due to his service-connected panic disorder with agoraphobia more nearly approximates the 70 percent disability rating.  Again, though the Veteran's thought processes and judgment appear to impact the Veteran's functioning, his symptoms are not so severe as to cause total occupational or social impairment.

Regarding the Veteran's social functioning, the evidence shows that the Veteran is essentially devoid of any social contact.  The Veteran denied having any friends and indicated that he did not speak to his family, either.  The Board recognizes this to be a clear illustration of the severity of the Veteran's panic disorder with agoraphobia and its impact on his social functioning.  However, given that the Veteran has had some ability to maintain his activities of daily life, including attending college classes, the Board finds that, while these symptoms of isolation and inability to establish social relationships are severe, it cannot be said that the Veteran is unable to establish and maintain effective relationships completely, as would be required for a 100 percent disability rating for his service-connected panic disorder with agoraphobia.  

Furthermore, with respect to the Veteran's occupational functioning, the Veteran's panic disorder with agoraphobia symptoms have been shown to impact his employment.  The Veteran described his difficulties in great detail in his October 2009 letter.  The Board notes that the Veteran's treatment records indicate that he had difficulty in a work setting.  Indeed, the Board is remanding the Veteran's claim of entitlement to TDIU to the RO/AMC for additional development.  Therefore, the Veteran's panic disorder with agoraphobia symptoms as they relate to his occupational functioning have been shown to be severe enough to warrant closer consideration of TDIU.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to both of his panic disorder with agoraphobia warrant a 70 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep disturbance, nightmares, irritability, difficulty concentrating, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in near-total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living, including maintaining his hygiene and going to school at Ohio State University.  Therefore, the Board finds that the criteria for a 70 percent rating under the General Rating Formula are not met at any point during the appeal period.  

The Board also has considered whether the Veteran's panic disorder with agoraphobia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected panic disorder with agoraphobia contemplates his subjective complaints of depression, anxiety, hypervigilance, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant the next higher rating of 100 percent.  Indeed, he continued to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness and attending college courses.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher 70 percent rating assigned in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability evaluation of 70 percent, but no higher, for panic disorder with agoraphobia is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.




REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to a TDIU. 

As noted above, a claim for a TDIU due to PTSD was raised by the Veteran's August 2014 and July 2015 statements.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim or provided VA Form 21-8940.  Therefore, he should be provided with such notice on remand.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Per the action of his decision, service connection is in effect for a panic disorder with agoraphobia, evaluated as 70 percent disabling since August 14, 2009; additionally, the Veteran is service-connected for status post-reconstructive surgery of the left ear, which has been evaluated as 10 percent disabling since November 18, 1987.  Together, these disabilities amount to a combined total rating 70 percent rating.  Thus, the threshold disability percentage requirement under 38 C.F.R. § 4.16(a) is met.  As such, the remaining question is whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment, considering his education, experience and skills.

In this case, the evidence suggests that the Veteran may be prevented from maintaining substantially gainful employment due to his service-connected disabilities; however, it is not clear whether his functional limitations resulting from his service-connected disabilities are so severe as to prevent him from obtaining and maintaining substantially gainful employment.  As such, a remand is required to obtain an opinion that describes the functional limitations caused by each and all of the Veteran's service-connected disabilities.  

All ongoing VA treatment records, including any information pertaining to the Veteran's treatment for his service-connected conditions, should be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The RO/AMC should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Then, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities.  The examiner is asked to comment on the effect of these disabilities on the Veteran's ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  If the VA examiner determines that another examination is necessary, schedule the Veteran for a VA examination with an appropriate expert.  

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


